Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 1/24/2022.
Claims 1, 3-13, and 15-17 are pending for this examination.
Claims 1, 3-4, 9, 15, and 17 were amended.
Claims 2 and 14 were cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Informal Examiner’s Amendment
An informal examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 4 of the application has been amended as follows: 
Claim 4. (Currently Amended) The method of claim 1, further comprising: 
if a wrap A in the plurality of wraps is blocked, adding, by the controller, the wrap A to a waiting queue, and if data of the wrap are already fetched, adding, by the controller, the wrap A to a preparation queue, wherein the preparation queue is a queue where a wrap to be scheduled for executing is located when a computing resource is idle.

Allowable Subject Matter
Claims 1, 3-13, and 15-17 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for fetching and decoding instructions and grouping instruction by combining / merging instructions into groups / batches, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method where a controller receives first level instructions and partitions the first level instruction sequence into a plurality of second level instruction sequences, then a controller creates M threads of the second level instruction sequences, then using a group controller to obtain a plurality of computation types of the plurality of second level instruction sequences, and obtaining a corresponding fusion computation to call the M threads for performing computations to obtain a final result, where if the computation types represent computation operations of the same type, the group controller calls a combined computation manner where a SIMD of the same type is in combination with a SIMT, and uses the M threads to perform the combined computation to obtain a final result in the claimed manner.  Examiner finds the methodology used in the claims to take a first level instruction, partitioning it into a plurality of second level .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Surti et al. (US 10,699,465) teaches a cluster of accelerator engines in a graphics processing system wherein graphics cores offload instructions of a second set of instructions to a plurality of local memories, each local memory associated with one of a plurality of scalar execution engines and storing a portion of a hierarchical acceleration data structure required by an associated scalar execution engine to execute the one or more of the second set of instructions, the plurality of scalar execution engines storing a result of the execution of the second set of instructions in memory accessibly by the graphics cores which process the results within the primary graphics thread.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183